        Case 6:20-cv-00813-ADA Document 30 Filed 12/14/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                                      WACO
                                      WACO DIVISION


WSOU INVESTMENTS LLC                        §
                                            §   CIVIL NO:
vs.                                         §   WA:20-CV-00813-ADA
                                            §
JUNIPER NETWORKS, INC., JUNIPER             §
NETWORKS, INC., WSOU INVESTMENTS
LLC


                           TELEPHONIC SCHEDULING
          ORDER CANCELLINGTELEPHONIC   SCHEDULING
                                       CONFERENCE
                                       CONFERENCE


       IT IS HEREBY ORDERED that the above entitled and numbered case having been set
for TELEPHONIC SCHEDULING CONFERENCE on Monday, December    12/ 20     21, 2020 at
01:30 PMis hereby CANCELLED until further order of the court.

       IT IS SO ORDERED this 12/420




                                            Alan D Albright
                                            UNITED STATES DISTRICT JUDGE
